DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation is: “means for determining a proximity of another surgical instrument” in claim 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “random sequenced on-off pulses”. It is unclear how the generated pulses can be both random and sequenced since the definitions are antonyms. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Razzaque (US2016/0166336) 
Regarding claim 1, Razzaque discloses a surgical instrument (instrument 112 and system 101, Paragraph [0022]), comprising: 
a body (body of 112); 
a shaft (shaft of 112); and 
a control circuit (circuit of system 101, Paragraph [0159] describes the use of an integrated circuit for processor functions) comprising at least one sensing device (receiver of system 101, Paragraph [0089] system 101 receives emplacement data and the positioning sensors 106), wherein the control circuit is configured to determine a presence of another object (114, Paragraph [0032]) proximate to the surgical instrument within an environment of a surgical procedure (the sensor sends emplacement data corresponding to position and orientation and is mapped with respect to other objects in the magnetic field, Paragraph [0089]).  
Regarding claim 7, Razzaque discloses the surgical instrument of Claim 1, wherein the at least one sensing device comprises a proximity sensor (the sensor sends emplacement data corresponding to position and orientation and is mapped with respect to other objects in the magnetic field, Paragraph [0089]; and is therefore considered a “proximity” sensor) configured to detect the presence of the another surgical instrument within the environment of the surgical procedure (Paragraph [0032]).  
Regarding claim 9, Razzaque discloses the surgical instrument of Claim 1, wherein the at least one sensing device comprises an electrical sensing grid (the plurality of sensors are plotted on a grid, where grid points are superimposed over a region 304 and the parts of the grid are electrical devices, Paragraph [0125]). 

Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ravi et al (US2019/0192044) (“Ravi”). 
Regarding claim 16, Ravi discloses a surgical instrument (Paragraph [0021]), comprising: 
a transmitter (magnetic seeds 12 generate a magnetic field, Paragraph [0007]) configured to transmit a signal; and 
a transducer (magnetic sensors 22, 24) configured to sense a primary magnetic field associated with the transmitter (Paragraph [0007]); and means (processor, Paragraph [0007]) for determining a proximity of another surgical instrument to the surgical instrument based on a condition of the primary magnetic field (sensors 22, 24 of probe 18 detect the position of the magnetic seeds 12 interpreted as the other surgical instrument, Paragraph [0031]; alternatively, the magnetic seeds 12 are delivered to the tumor site by an introducer 34, where the introducer location would be determined by the magnetic seeds within it before introduction, Paragraphs [0033], [0058]; and the detector probe can also be located since it includes trackers [Paragraph [0032]]).  
Regarding claim 17, Ravi discloses the surgical instrument of Claim 16, wherein the transmitter comprises a magnetic transmitter (magnetic seed 12).  
Regarding claim 19, Ravi discloses the surgical instrument of Claim 16, wherein the condition comprises one of the following: 
an unaffected condition which is indicative of there being no object comprising a metal proximate to the surgical instrument (the magnetic seeds 12 are magnets that always produce a magnetic field, therefore the location of the magnetic seeds 12 is determined throughout the entirety of the procedure when there is no object proximate the surgical instrument/probe 18); and 
an affected condition which is indicative of there being an object comprising a metal proximate to the surgical instrument (the magnetic seeds 12 are magnets that always produce a magnetic field, therefore the location of the magnetic seeds 12 is determined throughout the entirety of the procedure when there is an object proximate the surgical instrument/probe 18).  
Regarding claim 20, Ravi discloses the surgical instrument of Claim 19, wherein the object comprises the another surgical instrument (the introducer 34 that carries the magnetic seeds 12 to the tumor site, Paragraphs [0033], [0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ravi (US2019/0192044) in view of Hein (US2018/0172420). 
Regarding claim 18, Ravi discloses the surgical instrument of Claim 16; yet, is silent regarding wherein the transducer comprises a Hall-effect sensor. Hein teaches a sensor assembly 102 to sense generated magnetic fields and provide tracking signals of the location and orientation of the sensor assembly 102 (Paragraph [0047]). Heins teaches the sensors of the assembly can be various sensing elements such as Hall-effect sensing elements or magnetic sensing elements (Paragraph [0047]) It would have been obvious to have substituted a Hall-effect sensor as taught by Hein for the transducer of Ravi since the sensors are equivalent structures used for the same purpose as stated in Paragraph [0067]. To use one known transducer for another wherein a transducer is disclosed in the art would have been obvious and well within the purview of one of ordinary skill in the art. 

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque (US2016/0166336) in view of Crowley (US2016/0354160).  
Regarding claim 2, Razzaque discloses the surgical instrument of Claim 1; yet, is silent regarding wherein the surgical instrument comprises a monopolar surgical instrument. Crowley teaches a medical instrument having a sensor that detects its position in an electromagnetic field (see Abstract). The medical instrument can be a monopolar surgical instrument (Paragraph [0039]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have substituted the surgical instrument of Razzaque for a monopolar surgical instrument as taught by Crowley since the substitution would have yielded the same predictable result of providing a medical device for a surgical intervention that has position detection (Paragraph [0039]). Further, Crowley shows that a monopolar surgical instrument is an equivalent structure used in the art of surgical instrument position detection (Paragraph [0039]); therefore it would have been obvious to substitute a surgical instrument for a monopolar surgical instrument.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Razzaque (US2016/0166336) in view of Crowley (US2016/0354160) as applied to claim 2, and further in view of Shelton (US2016/0256160).
Regarding claim 6, as discussed above, Razzaque/Crowley makes obvious the surgical instrument of Claim 2; yet is silent regarding wherein the at least one sensing device comprises a continuity sensor and is positioned on at least one of the following: a body of the monopolar surgical instrument; and a shaft of the monopolar surgical instrument. Crowley teaches a monopolar instrument being used with a position detection assembly. Shelton teaches a monopolar surgical instrument (Paragraph [0253]), the surgical instrument 16000 has a sensor 16080 that is a continuity sensor such that when a sled which contains staples on the shaft of the stapler is no longer in contact with the sensor 16080 it changes conditions and relays the information to the microprocessor. Therefore, the sensor 16080 and microprocessor can evaluate whether the sled is in a condition to be used in operation or needs a new staple cartridge (Paragraph [0272], [0273]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the monopolar surgical instrument of Razzaque/Crowley to include a continuity sensor positioned on the shaft coupled to an active element of the end effector of the instrument (such as a scalpel, forceps; Paragraph [0054] of Razzaque) in order to determine if the instrument is an active condition to be used.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque (US2016/0166336) in view of Olson (US2018/0153436)
Regarding claim 3, Razzaque discloses the surgical instrument of Claim 1; yet, does not explicitly disclose wherein the at least one sensing device comprises a passive sensing device. Razzaque however, discloses the sensor having a magnetic coil of 106 (Paragraph [0032]). Olson teaches a magnetic coil is a passive sensing device (Paragraph [0027]). Although Razzaque is not specific for the claim limitation, as Olson shows that a magnetic coil is a passive sensing device, the claimed limitation is considered encompassed or alternatively obvious over the teachings of the prior art. 
Regarding claim 4, as discussed above, Razzaque/Olson makes obvious the surgical instrument of Claim 3, the modified invention teaches wherein the passive sensing device is configured to be activated by a magnetic field associated with the another surgical instrument (the magnetic coil of Razzaque is activated by a magnetic field by being used for tracking, Paragraph [0036]; the magnetic field associated with the other surgical instrument 114 by being in the same magnetic field).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Razzaque (US2016/0166336) in view of Olson (US2018/0153436) as applied to claim 3, and further in view of Sinelnikov (US2016/0374710).
Regarding claim 5, as discussed above Razzaque/Olson makes obvious the surgical instrument of Claim 3; yet, is silent regarding wherein the passive sensing device is configured to be activated by an electric field associated with the another surgical instrument. Sinelnikov teaches a detection assembly for a surgical tool for ablation (Paragraph [0289]). Where the detection assembly uses a magnetic or electric field to detect a magnetic coil (Paragraph [0289]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have used an electric field to activate the passive sensing device of Razzaque/Olson since Sinelnikov teaches a magnetic field and electric field are art-recognized equivalents for activating a sensing device (Paragraph [0289]).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque (US2016/0166336) in view of Hein (US2018/0172420).
Regarding claim 8, Razzaque discloses the surgical instrument of Claim 7; yet, is silent regarding wherein the proximity sensor comprises: an inductive proximity sensor.
Hein teaches a sensor assembly 102 to sense generated magnetic fields and provide tracking signals of the location and orientation of the sensor assembly 102 (Paragraph [0047]). Hein teaches using magnetic field sensors in the sensor assembly, such as an inductive coil type sensor (Paragraph [0067]). It would have been obvious to have substituted an inductive coil type sensor as taught by Hein for the sensor of Razzaque since the sensors are equivalent structures used for the same purpose as stated in Paragraph [0067]. To use one known sensor for another wherein a sensor is disclosed in the art would have been obvious and well within the purview of one of ordinary skill in the art.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque (US2016/0166336) in view of Takahashi (US2005/0070800) 
Regarding claim 10, Razzaque discloses the surgical instrument of Claim 1; yet, is silent regarding wherein the control circuit is further configured to determine electrical continuity within the surgical instrument.  Takahashi teaches an electrosurgical instrument with a probe 3 and jaw 4a, where electric conduction between the parts is used for intervention (Paragraph [0029]). The control unit 16 (control circuit) transmits an instruction signal for a short-circuit detection unit (electrical circuit) and sends information to and controls the short circuit detection unit 22 to perform short circuit detection processing. Where the short circuit detection unit constantly detects electric continuity between the probe and jaw 4a (Paragraph [0110]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have substituted the electrosurgical instrument of Takahashi for the surgical instrument of Razzaque, since the substitution would have yielded the same predictable result of providing a surgical instrument for a surgical intervention. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have the substituted electrosurgical instrument of Takahashi relay electrical continuity to the control circuit in order to detect if electric conduction is occurring in the electrosurgical instrument and also detect abnormalities in the instrument (Paragraph [0099]).
Regarding claim 11, Razzaque discloses the surgical instrument of Claim 1, wherein the control circuit is further configured to determine electrical continuity within an electrical circuit configured to carry electrosurgical energy. Takahashi teaches an electrosurgical instrument with a probe 3 and jaw 4a, where electric conduction between the parts is used for intervention (Paragraph [0029]). The control unit 16 (control circuit) transmits an instruction signal for a short-circuit detection unit (electrical circuit) and sends information to and controls the short circuit detection unit 22 to perform short circuit detection processing. Where the short circuit detection unit constantly detects electric continuity between the probe and jaw 4a (Paragraph [0110]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have substituted the electrosurgical instrument of Takahashi for the medical tool of Razzaque, since the substitution would have yielded the same predictable result of providing a surgical instrument for a surgical intervention. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have the substituted electrosurgical instrument of Takahashi that relays electrical continuity to the control circuit for the medical tool of Razzque in order to detect if electric conduction is occurring in the electrosurgical instrument and also detect abnormalities in the instrument (Paragraph [0099]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque (US2016/0166336) in view of Aghassian (US8473066)
Regarding claim 12, Razzaque discloses a surgical instrument (112 with embedded sensor 106 and system 101, Paragraph [0022, 0032]), comprising: 
a transmitter (position sensing unit 106) configured to transmit a signal (signal emitting device is a magnetic tracker and/or coil, Paragraph [0032]); and 
a receiver (receiver of system 101, Paragraph [0089] system 101 receives emplacement data) configured to receive a signal associated with the transmitted signal (Paragraph [0089]); and 
a control circuit (circuit of system 101, Paragraph [0159] describes the use of an integrated circuit for processor functions) configured to determine a proximity of another surgical instrument to the surgical instrument (114 with embedded sensor, Paragraph [0032]) based on the reflected signal (position sensing unit 106 determines emplacement of first and second surgical instrument 112, 114; therefore, the proximity one instrument with respect to the other would be known from this data; Paragraph [0032]).   
Razzaque is silent regarding the transmitted signal being reflected. Aghassian teaches the use of magnetic sensing coils to determine the position of an implantable device by sensing the reflected magnetic field from the implant (C4:L45-56). Razzaque appears to use the same technology having a magnetic coil within the positioning sensing unit 106 that transmits a signal to a receiver (Paragraph [0032], [0089]). Although, Razzaque is not specific regarding the claim limitations, as Razzaque discusses structures that reflect a transmitted signal using the same technology as discussed in Aghassian, the claimed limitations would have been obvious over the teachings of the prior art. 
Regarding claim 13, as discussed above, Razzaque/Aghassian makes obvious the surgical instrument of Claim 12, Razzaque further discloses wherein the transmitter comprises a magnetic transmitter (Paragraph [0032]).  

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque (US2016/0166336) in view of Aghassian (US8473066) as applied to claim 12, and further in view of Andreason (US2019/0025040)
Regarding claim 14, as discussed above, the claimed limitation is unclear and Razzaque/Aghassian makes obvious the surgical instrument of Claim 12; yet, is silent regarding wherein the transmitter is further configured to generate random sequenced on-off pulses.  Andreason teaches a medical system tracks the position of a medical instrument (see Abstract). Where the excitation signals are pulses in particular pattern that modulate an identifiable code (Paragraph [0138]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have the transmitter configured to generate random sequenced on-off pulses as taught by Andreason in order to modulate an identifiable code through the generated magnetic field that can provide beneficial characteristics (Paragraph [0138]). Thus, the claimed limitation is considered obvious over the teachings of the prior art.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque (US2016/0166336) in view of Aghassian (US8473066) as applied to claim 12, and further in view of Govari (US2007/0085528).
Regarding claim 15, as discussed above, Razzaque/Aghassian makes obvious the surgical instrument of Claim 12; yet, is silent regarding wherein at least one of the following forms a part of a flexible circuit:254 302832667 v1the transmitter; and the receiver. Razzaque instead teaches the transmitter and the receiver being separate instruments. Govari teaches a method of tracking an object by fixing a transmitter for transmitting a magnetic field. The transmitter 50 has one or more transmit antennae 52 (transmitter) that are mounted on a flexible circuit board (Paragraph [0062]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have substituted the transmitter printed on a flexible circuit board for the transmitter of Razzaque, since the substitution would have the same predictable result of providing a transmitter for reflecting a magnetic field (Paragraph [0014] of Govari).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.M/Examiner, Art Unit 3771             
	
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771